DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 22, 2019 and December 4, 2020 have been considered by the Examiner and made of record in the application file.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a receiving module; a metadata module; a packet module; and a transmission module in claim 1;
a receiving module; a metadata module; a packet module; and a transmission module in claim 15.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 8, 10, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (US 2020/0166388 A1) in view of Hughes et al. (US 2014/0361906 A1).
Consider claims 1, 8, and 15, Naito shows and discloses an apparatus configured to be employed in a host vehicle {a computer implemented method for providing a data flow for sensor sharing with a host vehicle; an apparatus configured to be employed in a host vehicle} comprising: a memory; and a processor including: a receiving module configured to receive sensor data from at least one vehicle sensor of the host vehicle (an in-vehicle sensor; sensor management unit according to an aspect of the present invention includes: a sensing data acquisition portion configured to acquire sensing data obtained by a sensor observing a target [paragraphs 12, 56]); a metadata module configured to generate metadata for sensor data; a packet module configured to form a metadata packet including the metadata and a sensor data packet including the sensor data; and a transmission module configured to transmit the metadata packet and the sensor data packet (a sensing data acquisition portion configured to acquire sensing data obtained by a sensor observing a target; a metadata generating portion configured to generate dynamic metadata indicating an attribute of the sensor at a point in time when the sensing data is obtained; the control portion 11 can transmit the first sensing data 121 and the metadata 123 to 125 via different communication ports [paragraphs 139-142]).

In the same field of endeavor, Hughes et al. show and disclose a transmission module configured to transmit the metadata packet at a first carrier frequency and the sensor data packet at a second carrier frequency different than the first carrier frequency (sensor data may be transmitted with the sensor metadata and/or may be transmitted separately through an alternate method, such as direct backhaul over Wi-Fi or cellular, or through a mesh network (e.g., Zigbee, 802.15.4, or the like) [paragraphs 164, 171, 172]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to transmit sensor data and its metadata separately using different communication methods as taught by Hughes et al. in the system of Naito, in order to reduce the load for transmitting data.
Consider claims 3, 10 and 17, Naito, as modified by Hughes et al., shows and discloses the claimed invention as applied to claims 1, 8, and 15 above, respectively, and in addition, Naito further discloses wherein the metadata includes one or more of a position of the at least one vehicle sensor, orientation of the at least one vehicle sensor, calibration parameters of the at least one vehicle sensor, and capture parameters of the at least one vehicle sensor (attribute relating to the situation in which the first sensor 101 is installed is, the angle at which the first sensor 101 is installed, the temperature around the first sensor 101, the distance between the first sensor 101 and an observation target, or the like; generate the dynamic metadata 124 based on the 
Consider claims 7 and 14, Naito, as modified by Hughes et al., shows and discloses the claimed invention as applied to claims 1 and 8 above, respectively, and in addition, Naito further discloses wherein the metadata packet and the sensor data packet include an identification value for authentication (sensing data ID; metadata IDs; sensing data ID is accordingly associated with each piece of the first sensing data; dynamic metadata and processed metadata is generated for each piece of the first sensing data; dynamic metadata ID is associated with each piece of the dynamic metadata, and processed metadata ID is associated with each piece of the static metadata [paragraphs 133, 139, 140]).


Allowable Subject Matter
Claims 2, 4-6, 9, 11-13, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoffner et al. (US 2020/0137535 A1) disclose each vehicular device 180 generates and transmits audio/video data and metadata 515 to MEC device 117 via wireless station 110.A detection message 517 may include the audio/video data and metadata, which is forwarded by wireless station 110 to MEC device 117. MEC device 117 receives the detection messages 520, and ingests and stores the audio/video data and the metadata 522. MEC device 117 may identify the metadata (e.g., date, time, location) and also identify the type of sensed data (e.g., audio/video data), reading on the claimed “a metadata module configured to generate metadata for sensor data; a packet module configured to form a metadata packet including the metadata and a sensor data packet including the sensor data; and a transmission module configured to transmit the metadata packet and the sensor data packet,” (see paragraphs 13, 30 and 76).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641